Appeal from an order of the Family Court, Erie County (Margaret O. Szczur, J.), entered June 8, 2011. The order dismissed the petitions with prejudice.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Petitioner appeals from an order dismissing his petitions seeking visitation with his stepsons on the ground that the evidence presented at the hearing was insufficient to determine whether visitation would be in the children’s best interests. We affirm, but for a different reason. Contrary to the determination of Family Court, we conclude that petitioner lacks standing to seek visitation with the subject children (see Bank v White, 40 AD3d 790, 791 [2007], lv dismissed 9 NY3d 1002 [2007]; Matter of Boland v Boland, 186 AD2d 1065, 1065 [1992]). Present — Scudder, P.J., Centra, Fahey, Peradotto and Sconiers, JJ.